Citation Nr: 1547818	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-15 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for type I diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1974 to May 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran had a diagnosis of type I diabetes mellitus to a degree of 10 percent disabling within one year of service separation.


CONCLUSION OF LAW

The criteria for service connection for type I diabetes mellitus have been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for type I diabetes mellitus has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of diabetes mellitus is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2015).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  .
38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Diabetes Mellitus

The Veteran contends that she was diagnosed with type I diabetes mellitus in January 1979, within one year of service separation.  See September 2009 claim for VA compensation benefits.  She maintains that she has received treatment for diabetes continuously since that time.  

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's type I diabetes mellitus first manifested to a compensable degree within one year of service separation.

The evidence includes service treatment records, which are negative for a diagnosis of diabetes.  In a March 1978 report of medical examination, the Veteran had a normal clinical evaluation and diabetes was not noted.  

Post-service treatment records reflect a current diagnosis and continued treatment for the Veteran's type I diabetes mellitus.  See January 2010 VA diabetology outpatient treatment record.

The main question in this case is the date of the Veteran's initial diagnosis for type I diabetes mellitus.  The Veteran has consistently reported that she was diagnosed with diabetes by University of Maryland physicians in 1979.  See Veteran's October 2009 statement.  The RO requested treatment records from the university in a February 2011 letter.  However, in a subsequent response, the university notified the RO that they only retained records for 6 years after a patient's medical visit.  As such, if the Veteran had sought treatment in 1979, those records would have been destroyed.

The evidence also includes post-service private treatment records.  In a December 1994 treatment record from Dr. Dodd, the Veteran was noted to have had diabetes since age "24," i.e., approximately 1979.  In an August 1998 treatment record from Dr. Dodd, he noted that the Veteran had been diagnosed with type I diabetes in 1979.  It was further noted that the Veteran had been managed with intensive insulin therapy from the onset and had always followed a three-or-more shot insulin regimen.  

The Veteran also submitted a May 1997 treatment record from Dr. Mouw.  In the initial office visit, Dr. Mouw noted that the Veteran had diabetes since 1979.  Medications noted included the use of insulin.  

In a December 2002 treatment record from Dr. Brown, it was noted that the Veteran had been diagnosed with diabetes in 1978.  

In a November 2002 disability report, conducted by the North Carolina Department of Health and Human Service, the Veteran was noted to have been diagnosed with diabetes at age 23, approximately 1978.  The report also noted that the Veteran had been on insulin ever since her initial diagnosis and continued to use an insulin pump at the present time.  

The evidence also includes lay statements from the Veteran's husband and close friend.  See statements dated August 1993 (husband) and September 2009 (friend).  These statement describe how the Veteran informed her husband and friend that she had been diagnosed with diabetes in 1979.

The Veteran has also submitted evidence showing that she was the president of a diabetes discussion group as early as 1984.  See Review of Self-Help Groups for Diabetics report dated in June 1984; see also 1985 Diabetes News article.  

Upon review of all the evidence of record, lay and medical, the Board finds that the above evidence credibly establishes that the Veteran was diagnosed with and treated for type I diabetes within the one-year presumptive period following service.  The medical evidence, to include evidence prior to the claim for VA compensation benefits, shows that the Veteran consistently reported to medical professionals that she was diagnosed with diabetes in 1979.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Moreover, the Veteran stated that she was diagnosed with diabetes in 1979 by the University of Maryland medical staff; however, those records are not available through no fault of the Veteran.

As noted above, 38 C.F.R. §§ 3.307 and 3.309(a) require neither that the Veteran experience chronic symptoms in service nor that a diagnosis be made within one year of separation from service, but rather require only that the disorder manifest to a degree of 10 percent disabling within one year of separation from service.  Therefore, the Board finds that based on the Veteran's credible, competent lay statements regarding symptoms within one year of service separation, and medical evidence consistently stating that the Veteran was diagnosed with diabetes in 1979, the Board finds that the diabetes mellitus manifested within one year of service. 

Additionally, to be 10 percent disabling, diabetes must be found to be manageable by restricted diet only, not requiring insulin.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  Type I diabetes is, by definition, insulin dependent diabetes.  See Dorland's Illustrated Medical Dictionary at 506 (32nd ed. 2012).  The Veteran has been consistently shown to use insulin for her diabetes.  

Therefore, for these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's type I diabetes mellitus was presumptively incurred in active service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, service connection for type I diabetes mellitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for type I diabetes mellitus is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


